In an action to recover damages for conversion, plaintiff and defendant Stern’s Boatyard, Inc., cross-appeal from an order of the Supreme Court, Nassau County, dated December 24, 1979, which granted both parties’ motions for reargument of a prior order of the same court dated July 24, 1979, and, upon reargument, modified, in part, the prior order so as, inter alia, to reinstate plaintiff’s cause of action for punitive damages, Order dated December 24,1979 modified, on the law, by striking the provision reinstating plaintiff’s cause of action for punitive damages. As so modified, order affirmed, without costs or disbursements. On the argument of this appeal, plaintiff withdrew his cause of action for punitive damages. We note that Special Term acted properly in granting partial summary judgment to plaintiff on the issue of liability for conversion. Defendant Stern’s Boatyard’s claim that it should not be held liable because it did not interfere with the plaintiff’s right to possession of his boat is without merit, since it is “an unauthorized assumption and exercise of the right of ownership over goods belonging to another”, which is the essence of conversion (see Employers’ Fire Ins. Co. v Cotten, 245 NY 102, 105; emphasis added; Bunge Corp. v Manufacturers Hanover Trust Co., 37 AD2d 409, 414). Damiani, J. P., Gulotta, O’Connor and Weinstein, JJ., concur.